Citation Nr: 0422551	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the character of the appellant's 
discharge from military service constitutes a bar to his 
receipt of Department of Veterans Affairs monetary benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Although the RO adjudicated the issue of whether the 
character of the appellant's discharge from military service 
constitutes a bar to his receipt of VA monetary benefits on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as whether new and material evidence has been received to 
reopen the issue of whether the character of the appellant's 
discharge from military service constitutes a bar to his 
receipt of VA monetary benefits.


FINDINGS OF FACT

1.  It has been determined in multiple decisions of the RO 
that the character of the appellant's discharge from military 
service constitutes a bar to his receipt of VA monetary 
benefits, most recently in July 1999.

2.  Evidence received since the July 1999 determination is 
either cumulative, redundant, or supports the denial of this 
claim and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the issue 
of whether the character of the appellant's discharge from 
military service constitutes a bar to his receipt of VA 
monetary benefits.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the issue of whether the character of the appellant's 
discharge from military service constitutes a bar to his 
receipt of VA monetary benefits, and that issue is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the issue of whether the character of the appellant's 
discharge from military service constitutes a bar to his 
receipt of VA monetary benefits.

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board notes that the 
veteran was advised of the pertinent provisions of the VCAA, 
including the respective responsibility of VA and the 
claimant to provide evidence, in the May 2003 Statement of 
the Case.  Finally, the Board notes that in an October 2003 
written argument, the veteran's representative acknowledged 
that all necessary evidence is contained in the DD Form 214 
Discharge upgrade which is contained in the claims file.  In 
view of the foregoing, the Board finds that the notification 
duties under the VCAA have been satisfied.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service records in connection with his discharge, 
the record of proceedings in connection with his discharge 
upgrade, and statements from his friends and relatives are on 
file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  
The veteran has identified no additional records pertinent to 
this appeal.  Thus, there is no indication of any outstanding 
evidence, to include any outstanding Federal department or 
agency records, that should be requested.  38 U.S.C.A. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c)(1), (2).  Given the 
facts of this case and the issue on appeal, the Board 
concludes that VA has fulfilled any development duties to the 
veteran under the VCAA.

Despite the foregoing, the Board notes that the VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108, before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  

Analysis

The veteran is seeking a determination that the character of 
his discharge from military service does not constitute a bar 
to his receipt of VA monetary benefits.  Specifically, he 
claims that, inasmuch as the Army Discharge Review Board has 
concluded that his discharge be upgraded to reflect a 
discharge Under Honorable Conditions (General) and he has 
received a DD Form 214, Certificate of Release or Discharge 
from Active Duty, which reflects this upgrade, the character 
of his discharge from military service is no longer a bar to 
his receipt of VA monetary benefits.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary must reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (2003).

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in a November 1971 administrative determination 
and notice to the veteran, the RO initially determined that 
the veteran's discharge from the service was under conditions 
which bar VA benefits.  The veteran did not appeal within the 
following year.  Accordingly, the November 1971 determination 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a subsequent unappealed administrative determination, 
issued in September 1981, the RO concluded that, after 
careful review of all evidence, including statements 
submitted on behalf of the veteran, compelling circumstances 
did not exist for the veteran's AWOL for a period in excess 
of 180 days.  Thus, his AWOL is a bar to all VA benefits and 
the claim for service connected disability compensation was 
denied.  

In a September 1982 determination, the veteran was notified 
that there had been no change in VA regulations and his 
period of AWOL for more than 180 consecutive days creates a 
bar to all VA benefits.  This determination was confirmed by 
letters to the veteran dated in April, May, and September 
1986.  Additionally, the September 1986 letter from the RO 
notified the veteran that the period to appeal this 
determination was long passed.  

Similarly, in February 1995, the veteran was once again 
notified of the statutory bar to all VA benefits as a result 
of his prolonged period of AWOL.  In addition, he was 
notified of the requirement of new and material evidence to 
reopen his claim.  This determination was continued by 
letters from the RO dated in July 1999 and September 2002.  
The veteran appealed the September 2002 determination.

The July 1999 determination is final with respect to the 
issue of whether the character of the appellant's discharge 
from military service constitutes a bar to his receipt of VA 
monetary benefits under 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Accordingly, this issue can only be reopened on 
the basis of new and material evidence submitted since the 
final rating decision.

At the time of the July 1999 determination, the evidence 
consisted of service records in connection with the veteran's 
discharge, the record of proceedings in connection with his 
discharge upgrade, and statements in support of his claim 
from his family and friends.  The service records in 
connection with his discharge reflect that he had been shown 
to have fraudulent enlistment, three Article 15 Proceedings 
for disobeying orders and failure to report for duty, and one 
Summary Court Martial, and a lost time record of 222 days for 
three periods of AWOL totaling 216 days and one military 
confinement.  The record of proceedings in connection with 
his discharge upgrade reflect that, upon consideration of his 
service records as well as statements by and on his behalf 
reflecting personal problems and his capability to service, 
the Discharge Review Board concluded that the veteran's 
service should be recharacterized to reflect a discharge 
under honorable conditions.  The statements by and on behalf 
of the veteran essentially reflect that his prolonged period 
of AWOL was due to his mother's ill health and the need for 
him to take care of his siblings.  

The evidence added to the claims file since the July 1999 
determination consists of copies of his DD Form 214 which 
reflects his discharge upgrade.  This evidence is not new in 
that it was previously of record.  Since the July 1999 
administrative determination, the veteran has not submitted 
evidence which was previously unavailable for consideration.  
Accordingly, evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  As such, the Board concludes that 
the evidence submitted subsequent to the July 1999 
administrative determination is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and the veteran's 
application to reopen the issue of whether the character of 
his discharge from military service constitutes a bar to his 
receipt of VA monetary benefits must be denied.

In sum, the pertinent question is whether the character of 
the veteran's discharge from military service constitutes a 
bar to his receipt of VA monetary benefits.  For reasons set 
forth above, the evidence received since the July 1999 
administrative determination essentially reiterates 
contentions advanced at that time of the prior final 
determination.  As such, the Board finds that the newly 
received evidence, either by itself or in connection with 
evidence already of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Further, it does not raise a reasonable possibility of 
substantiating the claim.  In other words, new and material 
evidence has not been received and the veteran's claim is not 
reopened.


ORDER

New and material evidence has not been submitted to reopen 
the issue of whether the character of the appellant's 
discharge from military service constitutes a bar to his 
receipt of VA monetary benefits.  The appeal is denied.




_______________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



